DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa (JP 63-222680).
	Niwa discloses an oocyte holding pipette comprising a long, narrow and hollow cylindrical body (Figure 1:2), through which a suction conduit runs that communicates with a working end to hold an oocyte (Figure 5:W).  The working end has a bell-shaped funnel-shaped configuration that defines an internal conical cavity (see Fig. 5).  The proximal end of the conical cavity communicates with the suction conduit, and the distal end of the conical cavity, which is larger than the proximal end, is dimensioned to tightly receive an oocyte.  Fig. 5 shows that when suction is applied through the suction conduit, the oocyte is trapped inside the funnel and begins to deform.  This is described in paragraph [0001] of the provided English translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 63-222680) as applied to claim 6, and further in view of Craig (US 20110250690) and Wurfel (US 20180291338) and with additional evidence from Otoi “Bovine Oocyte Diameter in Relation to Developmental Competence”.
	Niwa discloses the apparatus as described above, however does not provide specific dimensions for the oocyte holding pipette.
	Craig discloses a microfluidic system for preparing oocytes and embryos.  Craig teaches in at least paragraphs [0031]-[0032] that the holding pipette used to manipulate oocytes is characterized by duct suction tube that is about 80 microns in diameter.
	Wurfel discloses a system for manipulating oocytes and embryos.  Wurfel teaches that the holding pipette used to retain oocytes comprises a constriction that is approximately 17 microns in diameter (“A first human egg cell in the oocyte stage is fixed under a stereomicroscope by means of a holding pipette suction cannula with an outer diameter of approx. 100 mµ, inner diameter of approx. 20 µm”, emphasis added).
	Before the effective filing date of the claimed invention, it would have been obvious to adjust the size of the Niwa oocyte holding pipette through routine experimentation to arrive at the claimed dimensions.  Craig and Wurfel teach that holding pipettes typically have a duct suction tube approximately 80 microns in diameter, and that smaller restrictions approximately 17 microns may also be used.  Those of ordinary skill would have recognized that it would have been desirable to shape the Niwa oocyte holding pipette based on the size of the particular oocytes that are intended to be retained.  Although it is known that oocyte size varies based on multiple variables, including species and developmental stage, the Otoi reference is provided as evidence that bovine oocytes are usually within the range of 110-125 microns in diameter (see at least Tables 1-3).  Accordingly, it would have been obvious to ensure that the working end of the Niwa funnel is about 120 microns in diameter in order to tightly capture the oocyte and produce a deformation during suction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Hering (US 20070231879), Leighton (US 5262128), Farb (US 6048722), Enhorning (US 6814936) and Dodgson (US 20060228771) references teach the state of the art regarding cell holding devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799